— Judgment unanimously affirmed. Memorandum: Respondents’ determination, made in accordance with statutory requirements, is not subject to judicial review (see, Matter of Walker v Russi, 176 AD2d 1185, 1186, lv *1049dismissed 79 NY2d 897; Matter of Confoy v New York State Div. of Parole, 173 AD2d 1014, 1015; Matter of Davis v New York State Div. of Parole, 114 AD2d 412). Therefore, Supreme Court properly denied the petition. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.